UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-2056



RANDOLPH L. HUNTER,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-cv-00102-D)


Submitted:   January 17, 2008           Decided:    January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph L. Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Randolph L. Hunter appeals the district court’s order

dismissing his Title VII complaint.     We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.      Hunter v. United Parcel

Serv., No. 5:07-cv-00102-D (E.D.N.C. Sept. 28, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -